Citation Nr: 1014961	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  08-39 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
disabling for residuals of shell fragment wound, right lower 
thoracic spine area, with retained fragment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
September 1967.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a November 2006 rating decision 
issued by the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Wichita, Kansas, which found that 
an earlier rating decision, which denied service connection 
for residuals of shell fragment wound, right lower thoracic 
spine area with retained fragment, was clearly and 
unmistakably erroneous, and granted service connection with 
an initial 10 percent disability evaluation, effective 
September 28, 1967.  

In January 2010, a Board video conference was held before the 
undersigned Veterans Law Judge sitting in Washington, DC.  A 
transcript of the hearing has been associated with the claims 
folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC") in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Veteran contends that his service-connected residuals of 
shell fragment wound, right lower thoracic spine area with 
retained fragment, are more disabling than the current 10 
percent rating contemplates.  

In October 2005, prior to the rating decision in this case, 
the Veteran was afforded a VA examination pursuant to his 
claim of entitlement to total disability based upon 
individual unemployability due to service-connected 
disabilities ("TDIU").  This examination was also performed 
in order to determine the then-current severity of his 
service-connected right mid-back scar from the shell fragment 
wound.  A review of the examination report reveals that, 
although the examiner had access to the Veteran's 
computerized VA treatment records, he specifically noted that 
he did not have access to the claims folder, including the 
Veteran's service treatment records and post-service private 
treatment records.  

In this regard, the Board notes that evaluation of residuals 
of gunshot wound injuries (including shell fragment wounds) 
includes consideration of resulting impairment to the 
muscles, bones, joints and/or nerves, as well as the deeper 
structures and residual symptomatic scarring.  38 C.F.R. §§ 
4.44, 4.45, 4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54 
(2009).  In considering the residuals of such injuries, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41 (2009).

This case presents certain medical question that cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (the Board is prohibited from exercising 
its own independent judgment to resolve medical questions).  
In this case, because the VA examiner was unable to review 
the Veteran's service treatment reports pertaining to the 
original shell fragment wound, the Board finds that another 
VA examination is warranted.  See Charles v. Principi, 16 
Vet. App. 370 (2002); see also 38 C.F.R. § 3.159 (c)(4) 
(2009) (a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim).  

In addition, where VA has constructive and actual knowledge 
of the availability of pertinent reports in the possession of 
the VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the 
Secretary and the Board and should be included in the 
record").  Therefore, while this case is in remand status, 
the RO should ensure that any additional VA treatment records 
since April 2008 specifically relating to treatment of the 
Veteran's residuals from his shell fragment wound are 
obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment 
records pertaining to the Veteran's 
residuals of shell fragment wound, right 
lower thoracic spine area with retained 
fragment since April 2008.  Any negative 
reply should be specifically noted in the 
claims folder. 

2.  Schedule the Veteran for an 
appropriate VA examination for the purpose 
of determining the current severity of the 
Veteran's service-connected shell fragment 
wound, right lower thoracic spine area 
with retained fragment.  The claims folder 
must be provided to the examiner in 
conjunction with the examination and the 
examiner must note that pertinent 
documents in the claims folder were 
reviewed.  The examiner should elicit from 
the Veteran a complete history of his 
symptoms and treatment related to the 
condition and note that, in addition to 
the medical evidence, the Veteran's lay 
history has been considered.  All tests 
and studies deemed necessary should be 
conducted, including range of motion 
testing.  The examiner must comment 
regarding all symptoms shown upon 
examination that pertain to the service-
connected disability, including orthopedic 
and neurological findings, with 
consideration of painful motion, 
functional loss due to pain, additional 
disability due to flare-ups, loss of 
power, weakness, a lower threshold of 
fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  
See 38 C.F.R. § 4.40, 4.45 and 4.46 
(2009).  If motion is specifically limited 
by pain due to the service-connected 
disorder, the examiner must specify at 
what degree such pain is noted to begin 
for all ranges of motion tested.  All 
findings must be accompanying by a 
complete rationale.   

3.  After completion of any additional 
development deemed necessary, the AMC/RO 
should review the claims folder to ensure 
that the foregoing requested development 
has been completed.  If any benefit sought 
on appeal is not granted, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case 
("SSOC") and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

